Citation Nr: 0101848	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected residuals of a left 
ankle injury.  

2.  Entitlement to service connection for a gastrointestinal 
disorder secondary to service-connected residuals of a left 
ankle injury.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left ankle injury for the 
period prior to June 14, 1994.  

4.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a left ankle injury from 
September 1, 1994.  

5.  Entitlement to an effective date earlier than April 24, 
1991, for the assignment of a compensable rating for service-
connected residuals of a left ankle injury.  

6.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30 beyond August 31, 
1994 for service connected residuals, fracture, left ankle.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1974.  

By rating action in October 1975, service connection was 
established for residuals of a left ankle injury, and a 
noncompensable evaluation was assigned effective from July 2, 
1974.  The veteran was notified of this decision and did not 
appeal.  

By rating action in August 1991, the RO assigned an increased 
rating to 10 percent for service-connected residuals of a 
left ankle injury, effective from April 24, 1991.  The 
veteran and his representative were notified of this decision 
and of his appellate rights.  In a letter received in early 
October 1991 from the veteran, he refers to a telephone 
conversation between himself and his representative in which 
he refers to the RO's decision to award him a 10 percent 
rating for his service connected ankle disability.  The 
substance of the letter appears to relate a disagreement with 
the 10 percent assigned this condition.  In November 1991, 
the RO denied an increase in the 10 percent rating then 
assigned for the veteran's service-connected left ankle 
disability.  In February 1995, the RO assigned a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 from June 14, to July 31, 1994, and 
reinstated the 10 percent rating from August 1, 1994, for the 
service-connected left ankle disability.  In August 1995, the 
RO denied service connection for a gastrointestinal disorder 
and a psychiatric disorder, secondary to the service-
connected left ankle disability.  A personal hearing at the 
RO was held in April 1996.  

In October 1996, the hearing officer granted an extension of 
the temporary total rating (38 C.F.R. § 4.30) through August 
31, 1994, and assigned an increased rating to 20 percent for 
the left ankle disorder, effective from September 1, 1994.  

(The issues of secondary service connection for a psychiatric 
disorder and a gastrointestinal disorder secondary to 
service-connected residuals of a left ankle injury, an 
increased rating in excess of 20 percent for the left ankle 
disability from August 31, 1994, entitlement to an extension 
of a temporary total disability rating under 38 C.F.R. § 4.30 
beyond August 31, 1994, and entitlement to an effective date 
earlier than April 24, 1991 for the assignment of a 
compensable rating for service connected left ankle 
disability are the subject of the REMAND portion of this 
document.)  


FINDING OF FACT

Prior to June 14, 1994, the veteran's left ankle disability 
was manifested by instability, no more than actual moderate 
limitation of motion, and no arthritis; functional loss in 
the left ankle was commensurate with marked limitation of 
motion.  



CONCLUSION OF LAW

A rating of 20 percent for service-connected residuals of a 
left ankle injury prior to June 14, 1994 is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, 
Part 4, Diagnostic Code 5271 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in October 1975, service connection was 
established for residuals of a left ankle fracture, and a 
noncompensable rating was assigned.  The veteran was notified 
of this decision and did not appeal.  

In a letter received in June 1989, the veteran requested to 
be reevaluated for his service-connected left ankle 
disability.  

In July 1989, the RO informed the veteran that he should 
submit evidence of treatment for his left ankle disability or 
any evidence that his left ankle disability had worsened.  
The veteran was instructed to submit the evidence within 60 
days or within one year of the date of the letter.  

In September 1989, the RO informed the veteran by letter that 
no evidence had been received concerning his left ankle 
disability, and that his claim was denied.  

A VA progress note, dated April 24, 1991 and associated with 
the claims file in June 1991, indicated that the veteran had 
pain and weakness in his left ankle, particularly when 
standing or walking for extended periods of time.  On 
examination, there was weakness to full dorsiflexion and 
inversion of the left ankle on active movement, and 
discomfort on passive inversion and eversion.  There was also 
weakness on full flexion of the toes of the left foot.  The 
veteran was started on a mild form of ankle and foot 
exercises, and was given an elastic anklet to wear as needed.  
The diagnosis was residuals of injury to the left ankle; left 
ankle strain, chronic.  

When examined by VA in July 1991, the veteran reported 
periodic trouble with his left foot, manifested by contact 
pain.  The veteran also reported that his left foot 
occasionally fell asleep.  On rare occasions, he limped a 
little bit, usually after putting a lot of weight on the left 
foot.  On neurologic examination, there was no motor weakness 
or sensory disturbance in the left ankle.  X-rays studies of 
the left ankle showed no evidence of fracture or dislocation.  
The diagnoses included no evidence of any neurological 
disease involving the left ankle.  

By rating action in August 1991, the RO assigned an increased 
rating to 10 percent for the veteran's service-connected left 
ankle disability, effective from April 24, 1991, the date of 
the VA progress note which was accepted as an informal claim.  

In a statement received in September 1991, the representative 
stated that the veteran's left ankle disability had 
progressively worsened.  The veteran had severe pain and a 
burning sensation in his left ankle after standing on his 
feet all day (at his job in a shipping and receiving 
department), and swelling in the ankle at night.  

In a letter received from the veteran in October 1991, he 
appears to express his disagreement with the assigned rating.

The findings on a handwritten VA examination report in 
October 1991 are, for the most part, illegible and included 
very few clinical findings.  The findings that were legible 
indicated that the veteran's left ankle was not tender or 
swollen, and that dorsiflexion was possible to 10 degrees 
with plantar flexion to 20 degrees.  

By rating action in November 1991, the RO denied an increased 
rating in excess of 10 percent for the veteran's left ankle 
disability.  

In a letter received in October 1992, the veteran expressly 
stated that he wished to file a notice of disagreement to the 
November 1991 rating decision that denied an increased rating 
for his service-connected left ankle disability.  

A copy of a medical statement from R. B. Heppenstall, M.D., 
dated in July 1992, indicated that the veteran had chronic 
lateral ligament laxity of the left ankle secondary to a 
prior injury.  A similar statement from Dr. Heppenstall, 
dated in September 1992, was received in July 1993.  

Copies of two statements, dated in March and June 1993, were 
received from K. L. Wapner, M.D., in July 1993.  In the March 
1993 letter, Dr. Wapner indicated that the veteran was under 
his care for chronic left ankle instability.  The veteran had 
demonstrable disruption of the anterior talofibular ligament 
and demonstrated anterior drawer sign on examination.  In the 
June 1993 letter, Dr. Wapner indicated that he had reviewed 
the pertinent VA laws and regulations, and the rating 
schedule provisions provided to him by the veteran regarding 
his left ankle disability.  Dr. Wapner stated that the 
veteran did not meet the criteria for a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (tibia and fibula 
impairment) as the veteran did not have malunion of the 
ankle, only ligamentous instability.  Dr. Wapner concluded 
that he could not support an increased rating under the 
rating criteria for the left ankle at that time.  

When examined by VA in September 1993, the veteran complained 
of constant pain and weakness in the left ankle which was 
worse on prolonged standing.  On examination, there was no 
tenderness or swelling in the left ankle.  Dorsiflexion was 
to 10 degrees and plantar flexion was to 20 degrees, with 
mild instability.  X-ray studies showed no evidence of 
fracture or dislocation.  The diagnosis was residuals of a 
fracture of the left ankle with global ligamentous laxity.  

A statement from A. T. Berman, M.D., received in May 1994 
indicated that the veteran had been evaluated for chronic 
laxity of the left ankle and that the ankle would require 
reconstructive surgery.  

Copies of operative notes received in August 1994 showed that 
the veteran underwent left ankle ligament reconstructive 
surgery (Watson-Jones) using the peroneus brevis tendon, 
without complication in June 1994.  

In a letter dated and received in September 1994, Dr. Wapner 
indicated that the veteran did not meet the criteria for an 
increased rating under the VA rating schedule for ankle 
disabilities.  Dr. Wapner noted that the veteran had chronic 
instability in the ankle joint, but that he did not have 
malunion or degenerative arthritis with restricted motion of 
the ankle.  

Copies of private medical records received in May 1996 show 
treatment by C. F. McNamara, M.D., and Dr. Conill for various 
medical problems from 1992 to 1995.  

A statement from R. Ginsburg M.D., received in May 1996, 
indicated that there were no treatment records on file 
pertaining to the veteran as of May 21, 1996.  

Discussion

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  The Act made several changes to chapter 
51 of title 38, United States Code.  It transferred from 
section 5103(a) to section 5102(b) a provision imposing on VA 
a duty to notify a claimant of the evidence necessary to 
complete an incomplete application, changing the word 
"evidence" to "information."  Id. § 3(a), at 2096.  It 
revised section 5103 to impose on VA, upon receipt of a 
complete or substantially complete application, a duty to 
notify the claimant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  Id. § 3(a), at 2096-97.  Perhaps 
most significantly, it added a new section 5103A, which 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  It also revised section 5107(a) to provide only 
that, except as otherwise provided, a claimant is responsible 
for presenting and supporting a claim.  Id. § 4, at 2098.  

Regarding the claim for a rating in excess of 10 percent 
prior to June 14, 1994, the Board is satisfied that all 
relevant facts have been properly developed.  The veteran has 
undergone VA examinations, VA and private treatment records 
have been obtained, and the veteran has provided testimony at 
a personal hearing at the RO in April 1996.  He was notified 
by letter dated in October 1991 that he should furnish the 
names and addresses of any medical providers from whom he 
received treatment; that he should complete release of 
information forms to assist the VA in obtaining pertinent 
evidence; that he should contact the private medical provider 
directly to authorize release of the information; and that he 
should notify the VA of any treatment at a VA facility.  The 
record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

As noted above, the veteran requested to reopen the claim for 
an increased rating for his service-connected left ankle 
disability in September 1991.  By rating action in November 
1991, the RO denied an increased rating in excess of 10 
percent.  The veteran disagreed with the RO's decision and 
this appeal ensued.  Thereafter, subsequent to surgery in 
June 1994 and the assignment of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30, the RO assigned an 
increased rating to 20 percent, effective from September 1, 
1994.  Thus, the question presented is whether a rating in 
excess of 10 percent is warranted between the date of the 
reopened claim and September 1, 1994, and whether a rating in 
excess of 20 percent is warranted from September 1, 1994.  As 
noted above, the latter issue is the subject of the remand 
portion of this document and will not be addressed at this 
time.  However, the issue of a rating in excess of 10 percent 
prior to September 1, 1994, will be addressed hereinbelow.  

The veteran's left ankle disability has been rated under 
Diagnostic Code (DC) 5271 for limited of motion of the ankle.  
DC 5271 provides for the following:  

Ankle, limited motion of:
  
Marked.........................................................
........................................  20
  
Moderate.........................................................
.....................................  10

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  

Another applicable code which would provide for a higher 
rating for the veteran's service-connected left ankle 
disability includes DC 5270 which provides as follows:  

Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion at
   more than 10 degrees or with abduction, adduction, 
inversion or
   eversion 
deformity..........................................................................
......  40
  In plantar flexion, between 30 degrees and 40 degrees, or 
in
   dorsiflexion, between 0 degrees and 10 
degrees......................................  30
  In plantar flexion, less than 30 
degrees...................................................  20

The medical evidence of record shows the veteran had 10 
degrees of dorsiflexion and 20 degrees of plantar flexion in 
the left ankle which is commensurate with moderate limited 
motion during the period in question.  While chronic 
instability was noted, the rating schedule does not provide 
for a rating based on instability of the ankle joint.  
However, the Board finds that the veteran's overall 
functional impairment due to pain, instability, and 
limitation of motion more nearly approximated the criteria 
for an increased rating to 20 percent for marked impairment.  
There was no ankylosis and no evidence of arthritis.  
Accordingly, a rating of 20 percent and no greater is 
warranted for the left ankle disability prior to September 1, 
1994.  


ORDER

A rating of 20 percent for service-connected residuals of a 
left ankle injury prior to September 1, 1994 is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.  




REMAND

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  A 
remand for the remaining issues on appeal is required for 
compliance with the notice and duty to assist provisions 
contained in this new Act and to ensure the veteran's receipt 
of due process of law.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran-appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required. 

With regard to the duty to assist, additional medical 
evidence is needed to determine if the veteran's psychiatric 
and gastrointestinal disorders are secondary to or aggravated 
by his service-connected left ankle disability.  In a letter 
from A. M. Conill, M.D., received in September 1994, Dr. 
Conill opined that much of the veteran's symptoms of 
duodenitis came from his long standing use of aspirin 
products, including non-steroidal anti-inflammatory agents, 
for his left ankle disability.  Similarly, in a letter 
received in August 1995, Dr. Secunda indicated that the 
veteran's left ankle pain was a source of irritation and 
limitation, and caused some mood fluctuation.  His working 
diagnosis was atypical depression.  Dr. Secunda also noted 
that the veteran was started on drug therapy in August 1992, 
and that he was taking his medications to date.

However, in a June 1995 addendum to an April 1995 VA 
examination report, the examiner indicated that he had 
reviewed the claims file and the statement from Dr. Conill.  
The VA examiner opined that veteran's gastrointestinal 
symptoms, whether characterized as irritable bowel syndrome 
or nonulcerative dyspepsia, was not secondary to non-
steroidal anti-inflammatory drug therapy.  Given the medical 
complexity of this case, the Board finds that further 
development of the record is indicated.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

At the personal hearing at the RO in April 1996, the veteran 
testified that he started psychotherapy treatment in 1985, 
and that he thought that the private psychotherapist might be 
willing to provide a statement that his current psychiatric 
problems were related to his left ankle disability.  However, 
no information on this matter has been received from the 
veteran.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that service connection may be granted on a secondary basis 
where a service connected disability is aggravating a 
nonservice-connected disability.  Accordingly, the RO should 
consider the issue of secondary service connection, to 
include the holding in Allen.  

Regarding the veteran's claim for an increased rating from 
September 1, 1994, the Board notes that the veteran is 
currently assigned a 20 percent rating for his left ankle 
disability.  This contemplates marked limitation of motion of 
the ankle joint.  A rating in excess of 20 percent requires 
that there be ankylosis or functional loss of use equivalent 
to ankylosis in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  

The Board notes that while the veteran was most recently 
examined by VA for rating purposes in July 1997, the examiner 
did not provide sufficiently detailed information to assess 
the degree of functional impairment under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the examiner 
indicated that there was weakened movement and excessive 
fatigability, and that range of motion would be decreased 
during flare-ups, the examiner did not express the degree of 
functional impairment in terms of additional range of motion 
loss.  Therefore, another examination must be undertaken 
which addresses this deficiency.  

In DeLuca, the Court found that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  Additionally, because the Codes used to rate the 
veteran's left ankle disability are cast in large measure in 
terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The Court also held that the examiner should 
be asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

Regarding the claim for an extension of a temporary total 
rating, the Board notes that private treatment records 
received from the veteran in May 1996 show his short leg cast 
was removed in August 1994.  When seen in October 1994, the 
veteran had normal strength, no instability, and good motion 
in the ankle joint.  However, a letter from the treating 
physician, Dr. Berman, in October 1994 indicated that the 
veteran would be disabled and unable to return to work for 
six months from the date of his surgery (June 1994).  There 
are no treatment records for the period from August 17, to 
October 24, 1994.  Therefore, the RO should attempt to obtain 
copies of all treatment records from Dr. Berman from August 
through December 1994.  

When during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  

The Board stresses to the veteran the need to appear for any 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:



§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

With regard to the issue of an effective date earlier than 
April 24, 1991 for the assignment of a compensable rating for 
service connected residuals of a left ankle injury, the RO is 
requested to readjudicate this issue.  In this regard, it is 
noted that, by this decision, the Board granted a 20 percent 
rating for the left ankle disability prior to June 14, 1994.  
An effective date for this rating must be assigned by the RO 
before the Board can complete adjudication of the issue of 
the proper effective date to assign this increased 
compensable evaluation.  

In light of the veteran's contentions, the current evidence 
of record, and the new Act referred to above, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
alcoholism and his psychiatric and 
gastrointestinal problems since his 
discharge from service.  The veteran 
should also provide the names any doctors 
who treated him for surgical follow-up 
for his left ankle disability.  Based on 
the veteran's response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources as well as any VA clinical 
records, not already obtained, and 
associate them with the claims folder.  
Of particular interest are any records 
from psychotherapist Linda Garfield, Mt. 
Airy, PA, from 1985 to the present.  (T 
p. 4-5).  Records should also be obtained 
from Dr. A. T. Berman from August through 
December 1994.  

3.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine the correct diagnosis and, if 
possible, etiology of any identified 
gastrointestinal disorder.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
for the record that he or she reviewed 
the claims file.  All indicated tests 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should review the records 
and offer an opinion as to whether it is 
at least as likely as not that any 
identified gastrointestinal disorder is 
proximately due to or the result of 
medications taken for his service-
connected left ankle disability.  The 
examiner should also comment on whether 
any identified gastrointestinal disorder 
is being aggravated by medications taken 
for the service-connected left ankle 
disability.  [The underlined legal 
standard must be used in framing the 
answer.]  If aggravated, the degree of 
aggravation should be quantified, if 
possible.  The examiner should comment on 
the opinions expressed by Dr. Conill, and 
indicate whether she or he agrees or 
disagrees with that opinion.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
corrected diagnosis and, if feasible, the 
etiology of any identified psychiatric 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate for the record that he or 
she reviewed the claims file.  All 
indicated tests should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiner should 
review the records and offer an opinion 
as to whether it is at least as likely as 
not that any identified psychiatric 
disorder is proximately due to or the 
result of the service-connected left 
ankle disability.  The examiner should 
also comment on whether any identified 
psychiatric disorder is being aggravated 
by the service-connected left ankle 
disability.  [The underlined legal 
standard must be used in framing the 
answer.]  If aggravated, the degree of 
aggravation should be quantified, if 
possible.  The examiner should comment on 
the opinion expressed by Dr. Secunda, and 
indicate whether she or he agrees or 
disagrees with that opinion.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left ankle 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate for the record that he or 
she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished and the clinical findings 
and reasons upon which any opinion is 
based should be clearly set forth.  The 
answers to the following questions should 
be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should detail the 
degree of range of motion of the 
left ankle, and what is considered 
normal range of motion in degrees.  
For VA purposes, normal dorsiflexion 
of the ankle is to 20 degrees and 
normal plantar flexion is to 45 
degrees.  

II.  The examiner should determine 
whether the left ankle exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If equivalent to 
ankylosis, the examiner should 
determine the functional loss in 
terms of the position of the ankle 
in plantar flexion and dorsiflexion 
and note whether any functional loss 
is the equivalent of an abduction, 
adduction, inversion or eversion 
deformity.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left ankle is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or 
during flare-ups.  If equivalent to 
ankylosis, the examiner should 
determine the functional loss in 
terms of the position of the ankle 
in plantar flexion and dorsiflexion 
and note whether any functional loss 
is the equivalent of an abduction, 
adduction, inversion or eversion 
deformity.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

IV.  The examiner should note the 
size and location of any surgical 
scars on the left ankle, and 
indicate whether the scars are 
poorly nourished, tender or painful 
on objective demonstration or 
whether any of the scars repeatedly 
ulcerate.  

V.  The examiner should note that 
the veteran was awarded a temporary 
total rating based on the need for 
convalescence from June 14, 1994 
through August 1994.  The examiner 
should comment on whether subsequent 
to August 1994, the veteran had 
severe postoperative residuals 
following his left ankle surgery 
such as incompletely healed surgical 
wounds, therapeutic immobilization 
of the knee, or the necessity for 
house confinement or the necessity 
for continued use of a wheelchair or 
crutches (regular weight bearing 
prohibited.)

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left 
ankle disability have been provided and 
whether the examiners have responded to 
all questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000 have been met.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).  

7.  The RO should assign an effective 
date for the 20 percent evaluation 
assigned the left ankle disability by the 
Board for the period prior to June 14, 
1994.  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include readjudication of the issues of 
an extension of a temporary total rating 
beyond August 31, 1994, secondary service 
connection, to include the subissue of 
whether the veteran's psychiatric and 
gastrointestinal disorders were 
aggravated by the service-connected left 
ankle disability and entitlement to an 
effective date earlier than April 24, 
1991 for the assignment of a compensable 
rating for service connected residuals of 
a left ankle injury.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  Consideration 
should also be given to whether a 
separate rating may be assigned the scar 
resulting from the left ankle surgery, 
and whether the left ankle disability 
warrants an extraschedular rating.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and containing the 
address to which the notification was 
sent should be included in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


